DETAILED ACTION

Response to Arguments
1.	Applicant's arguments filed Dec. 23, 2020 have been fully considered but they are not persuasive. Applicant claims that “Choi does not disclose that the equal control information is the same as downlink control information (DOT).    However, paragraph [0071] describes the base station generates and transmits information about  a plurality of transmission beams, i.e., “a beam set.”  The paragraph further describes the information indicates whether pieces of control information included in the control channels transmitted by the plurality of transmission beams are equal.  Therefore when the plurality of transmission beams are transmitted each of the beams includes the same control information, i.e.. “a same piece of  down link control information.” Applicant further states “Instead, Choi discloses that the DCI is separate from the equal control information because Choi refers to the control information and the DCI as different and separate pieces of information. In particular, Choi discloses that the configuration can be included in the DCI.”   However,  control information included in the transmission beams are also a “downlink control information.”   The claimed invention fails to identify what constitutes “a downlink control information.”  Without a differentiating definition of the “same piece of control information,” the control information in the transmission beams as disclosed by Choi is also considered a downlink control information. 
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
s 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al (US 2020/0213058).
Claim 1. 
Choi et al discloses an indication method, comprising:
generating indication information, wherein the indication information is used to indicate a transmit beam set, (paragraph [0071] and Fig.5 describes a base station generating an information indicating a plurality of transmission beams) and each transmit beam in the transmit beam set is used to carry a same piece of downlink control information DCI (paragraph [0071] describes that control information transmitted by the plurality of transmission beams are equal); and
sending the indication information ([0071] describe transmitting the information).

Claim 2. 
Choi et al discloses an information determining method, comprising:
receiving indication information, wherein the indication information is used to indicate a transmit beam set,(paragraph [0076] describes receiving information indicating a plurality of transmission beams) and each transmit beam in the transmit beam set is used to carry a same piece of DCI (paragraph [0076] describes that control information transmitted by the plurality of transmission beams are equal); and
determining the transmit beam set based on the indication information.

Claim 3.
 Choi et al discloses an indication apparatus, comprising:

a transceiver unit (310), configured to send the indication information ([0071] describe transmitting the information).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632